                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    WHEELING

ANDREW W. CASTANEIRA,

               Plaintiff,

v.                                                          CIVIL ACTION NO. 5:17-CV-139
                                                            (BAILEY)
S. ANDREW ARNOLD, et aI.,

               Defendants.

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone [Doc.

24]. Pursuant to this Court’s Local Rules, this action was referred to Magistrate Judge

Mazzone for submission of a proposed report and recommendation (“R&R”). Magistrate

Judge Mazzone filed his R&R on January 2,2020, wherein he recommends this Courtflnd that

plaintiff’s Complaintfailsto state a claim upon which relief can be granted and, thus, dismiss

this civil action pursuant to the provisions of 28 U.S.C.   §   191 5(e)(2)(B) and 191 SA.

       Pursuant to 28 U.S.C. § 636(b)(1 )(c), this Court is required to make a do novo review

of those portions of the magistrate judge’s findings to which objection is made. However, the

Court is not required to review, under a do novo or any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Am, 474 U.S. 140, 150 (1985). In

addition, failure to file timely objections constitutes a waiver of de novo review and the right



                                               1
to appeal this Courts Order. 28 U.S.C.    § 636(b)(1); Snyder v. Ridenour, 889 F.2d     1363,

1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). Here,

objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14) days of service,

pursuantto 28 U.S.C.   § 636(b)(1 ) and Fed. R. Civ. P.72(b). The docket reflects that service
was accepted on January 6, 2020 [Doc. 25]. However, this Court granted plaintiffs Motion

for Extension of Time to File Objections [Doc. 26], and allowed plaintiff until February 21,

2020, to file his objections. See [Doc. 27]. Nonetheless, despite this extension of time, no

objections have been filed to date. Accordingly, this Court will reviewthe R&R forclearerror.

       Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 24] should be, and is, hereby ORDERED ADOPTED forthe reasons

more fully stated in the magistrate judge’s report. Accordingly, this Court finds plaintiff’s

Complaint [Doc. 1] fails to state a claim upon which relief can be granted, and therefore

hereby DISMISSES this civil action pursuant to the provisions of28 U.S.C.    § 191 5(e)(2)(B)
and 1915A. This Court further ORDERS that this matter be STRICKEN from the active

docket of this Court and DIRECTS the Clerk to enter judgment in favor of defendants.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record herein

and to mail a copy to the pro se plaintiff.

       DATED: February 26, 2020.



                                              J  N PRES ON BAILEY
                                              UNITED STATES DISTRICT JUDGE

                                                2
